Citation Nr: 9902800	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  95-14 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected chronic left maxillary sinusitis (also diagnosed as 
allergic sinusitis), currently rated as 10 percent disabling.

2.  Entitlement to an increased (compensable) evaluation for 
service-connected bronchial asthma.

3.  Entitlement to an increased (compensable) evaluation for 
service-connected abdominal scars.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel



INTRODUCTION

The veteran served on active duty from November 1987 to 
November 1993.  Her service personnel records do not service 
in the Southwest Asia theater of operations during the 
Persian Gulf War.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1994 decision by the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, inter alia, granted the 
veterans claims for service connection for chronic left 
maxillary sinusitis (rated as 10 percent disabling), 
bronchial asthma (rated noncompensable), and abdominal scars 
(rated noncompensable).  In an October 1996 RO decision, a 
grant of service connection for an allergic component, as 
adjunct to sinusitis, was incorporated into her service-
connected chronic left maxillary sinusitis.  

In September 1997, the case was remanded to the RO for 
further evidentiary and procedural development, including to 
schedule her for a VA compensation examination to address the 
applicability of relevant regulatory changes affecting the 
ratings schedule for the veterans service-connected 
respiratory disabilities which occurred in the course of her 
appeal, and to apply those changes which were most favorable 
to her claims.  Bernard v. Brown, 4 Vet. App. 384 (1993); 
Karnas v. Derwinski, 1 Vet. App 308 (1991).  Additionally, 
the case was remanded so that the RO could apply pertinent 
rating criteria, which were not previously addressed, to her 
service-connected abdominal scars.  Following completion of 
these developments, the case was referred to the RO for 
adjudication.  In a July 1998 rating decision, the RO 
confirmed the 10 percent evaluation assigned for chronic left 
maxillary sinusitis, and the noncompensable ratings assigned 
for chronic bronchitis and abdominal scars.  The veteran now 
continues her appeal.

In October 1996, the RO denied the veterans claim for 
service connection for chronic fatigue syndrome.  In November 
1996, the veteran submitted a statement to the RO in which 
she said, Let it be known that I want the denial of my 
chronic fatigue  appealed.  Despite the veterans clear 
statement of disagreement with the denial of service 
connection for chronic fatigue syndrome, the RO has not sent 
the 

veteran a statement of the case on that claim.  In the 
absence of a statement of the case followed by a substantive 
appeal, the Board may not review this claim.  38 U.S.C.A. 
§ 7105.  Nonetheless, the RO is obligated to furnish the 
veteran a statement of the case and provide her with an 
opportunity to complete the procedural steps necessary to 
advance her appeal to the Board.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that the level of impairment produced by 
her service-connected chronic left maxillary sinusitis and 
abdominal scars are greater than the respective 10 percent 
and noncompensable evaluations currently assigned to them, 
and that the evidence warrants an increased rating award for 
each of these disabilities.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against her claims for an increased evaluation in 
excess of 10 percent for service-connected chronic left 
maxillary sinusitis, and for an increased (compensable) 
evaluation for service-connected abdominal scars.

The issue of entitlement to an increased (compensable) 
evaluation for service-connected bronchial asthma will be 
addressed in the remand portion of this decision.




FINDINGS OF FACT

1.  The veterans service-connected chronic left maxillary 
sinusitis is currently manifest by good air movement through 
both nares, but with complaints of headaches, purulent 
discharge, and breathing difficulties year-round, with 
occasional breaks between symptomatic episodes, treated with 
decongestants, analgesics, allergy injections, and 
antibiotics several times per year.

2.  The veterans service-connected chronic left maxillary 
sinusitis is not currently manifest by speech impairment, 
dyspnea at rest or on exertion, nasal obstruction, or X-ray 
evidence of paranasal abnormality.

3.  The veterans service-connected abdominal scars are 
currently manifest by a well-healed, ½-inch long scar located 
on the anterior aspect of the umbilicus, and a well-healed, 
4-inch long scar located on her suprapubic area; the scars 
are asymptomatic, non-tender, non-adherent, and have no 
disabling effect on function of the muscular groups adjacent 
to the scars; texture of the scars are normal, with no 
ulceration, skin breakdown, elevation, or depression of the 
scars, no loss of the tissue underlying each scar, and no 
inflammation, edema, keloid formation, disfigurement, or 
discoloration.  


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation in excess of 10 
percent for service-connected chronic left maxillary 
sinusitis (also diagnosed as allergic sinusitis) have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.96, 
Diagnostic Code 6522-6513 (pre-October 7, 1996; post-October 
7, 1996).

2.  The criteria for an increased (compensable) evaluation 
for service-connected abdominal scars, status post 
laparoscopy, have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.118, Diagnostic Codes 7804, 7805 (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

By action of a June 1994 RO decision, the veteran was granted 
service-connected for chronic left maxillary sinusitis and 
abdominal scar, the latter being a residual of surgery 
received during her period of active duty.  

The report of a February 1994 VA compensation examination 
shows that the veteran reported having a history of sinus 
infections with multiple episodes of sinusitis symptoms in 
the prior 2 years.  Her symptomatic episodes reportedly began 
with headaches and midfacial pain which would increase in 
intensity to the point that she would seek medical treatment.  
She stated that her usual course of treatment would be 
antibiotic therapy which would significantly improve her 
symptoms after the passage of several days.  She reported 
having intermittent nasal discharge, alternating between a 
very dry nose to one with effusive discharge.  At the time of 
the examination she stated that she had not had a sinus 
infection since September 1993.  Physical examination, 
however, revealed moderate mucopurulent discharge from each 
nostril which, according to the examining physician, 
supported a diagnosis of chronic sinusitis, notwithstanding 
that there was no evidence of structural abnormality in 
either nasal chamber observed.  

The relevant medical evidence regarding the current state of 
the veterans impairment due to her service-connected chronic 
left maxillary sinusitis consists of private and VA medical 
records, dated from 1994 to 1998, which show that she was 
treated on several occasions during this time for complaints 
of sinus pain, headaches, and nasal and sinus congestion and 
discharge, related to her sinusitis, for which she was 
prescribed prescription medication and allergy injections.  
X-rays of her paranasal sinuses, taken in August 1995, 
demonstrate normal findings.  On private treatments in 1997, 
no nasal polyps or obstructions of her nares were observed.  
During this period, the medical records show that she was 
treated for sinus complaints on 10 occasions between 1994 to 
1995, on two occasions between 1996 to 1997, and on 3 
occasions between 1997 to 1998.

The report of a February 1998 VA compensation examination 
shows that the VA examiner reported that he had reviewed the 
veterans entire claims file.  On examination, the veteran 
reported that she experienced sinusitis and allergy symptoms 
year-round (consisting of headaches, purulent discharge, and 
interference with her ability to breathe), with occasional 
breaks between symptomatic episodes, which were treated with 
decongestants, analgesics, and antibiotics.  No history of 
surgery for treatment of sinusitis was presented.  No other 
associated symptoms were noted or reported, and she denied 
experiencing any speech impairment or dyspnea at rest or on 
exertion due to sinusitis.  On objective examination, no 
nasal obstruction was observed and she displayed good air 
movement through both nares.  The diagnosis was sinusitis.

The report of a February 1998 VA compensation examination 
shows that the veterans service-connected abdominal scars 
consisted of a well-healed, ½-inch long scar, secondary to 
laparoscopy, located on the anterior aspect of the umbilicus, 
and a well-healed, 4-inch long scar, secondary to a 
Pfannenstiel incision, located on her suprapubic area.  The 
scars were asymptomatic and were non-tender and non-adherent, 
with no effect on function of the muscular groups adjacent to 
the scars.  Texture of the scars were normal, and no 
ulceration, skin breakdown, elevation, or depression of the 
scars were noted.  No loss of the tissue underlying each scar 
was observed, nor was there any inflammation, edema, keloid 
formation, or disfigurement.  The color of the scars was the 
same as compared to the normal areas of her skin.  

II.  Analyses

The veterans assertions that his service-connected 
disabilities have undergone an increase in their level of 
impairment is sufficient to make her claims for an  increased 
rating award for these disabilities well-grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (1991), in that they are not 
inherently implausible.  Relevant evidence has been properly 
developed, and no further assistance is required to comply 
with VAs duty to assist.  Id.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1997).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1997).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(1997).


(a.)  Entitlement to an increased evaluation for 
service-connected chronic left maxillary sinusitis 
(also diagnosed as allergic sinusitis), currently 
rated as 10 percent disabling.

The veterans sinusitis, for which she was granted service 
connection by action of a June 1994 RO decision, was 
initially rated under the provisions of 38 C.F.R. § 4.96, 
Diagnostic Code 6513.  In an October 1996 RO rating decision, 
service connection for an allergic component as adjunct to 
her sinusitis was granted, and the disability was rated under 
38 C.F.R. § 4.96, Diagnostic Codes 6522-6513, as chronic left 
maxillary sinusitis, variously diagnosed as allergic 
sinusitis.  On October 7, 1996, during the course of the 
appeal, the rating schedule for evaluating her sinusitis was 
amended.  Therefore, the Board must consider the 
applicability of the provisions of both the old and the new 
ratings schedule for evaluating chronic left maxillary 
sinusitis (also diagnosed as allergic sinusitis) and rate the 
sinus disability using the version of the regulations which 
are most favorable to the veterans claim for a rating 
increase, whether they be from the old ratings schedule or 
from the newly promulgated one.  See Karnas v. Derwinski, 1 
Vet. App 308 (1991).

Prior to October 7, 1996, the rating schedule provided that a 
noncompensable evaluation for chronic maxillary sinusitis was 
warranted where there were only X-ray manifestations and mild 
or occasional symptoms.  A 10 percent evaluation required 
moderate chronic maxillary sinusitis manifested by a 
discharge, crusting, or scabbing and infrequent headaches.  A 
30 percent evaluation required evidence of severe chronic 
maxillary sinusitis manifested by frequently incapacitating 
recurrences, severe and frequent headaches, and a purulent 
discharge or crusting reflecting purulence.  A 50 percent 
evaluation requires either chronic osteomyelitis 
necessitating repeated curettage following a radical 
operation, or severe symptoms after repeated operations.  
38 C.F.R. § 4.96, Diagnostic Code 6513 (pre-October 7, 1996).

Following the revisions of October 7, 1996, the rating 
schedule for chronic maxillary sinusitis (to include an 
allergic component) provided that a noncompensable evaluation 
was warranted where there was sinusitis manifested by X-ray 
evidence only.  A 10 percent evaluation required sinusitis 
manifested by 1 or 2 incapacitating episodes per year of  
sinusitis requiring prolonged (lasting 4 to 6 weeks) 
antibiotic treatment, or; 3 to 6 non-incapacitating episodes 
per year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 30 percent evaluation 
required sinusitis manifested by 3 or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 4 
to 6 weeks) antibiotic treatment, or; more than 6 non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 50 
percent evaluation required sinusitis following radical 
surgery with chronic osteomyelitis,           
or, manifested by near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  The 
schedule defines an incapacitating episode of sinusitis as 
meaning one that requires bed rest and treatment by a 
physician.  38 C.F.R. § 4.96, Diagnostic Code 6513 (post-
October 7, 1996).  

The revisions of October 7, 1996, also provide that the 
allergic component to the veterans service-connected 
sinusitis could be rated under the provisions of 38 C.F.R. § 
4.96, Diagnostic Code 6522 (1997), which was a new addition 
to the ratings code.  The criteria attached to Diagnostic 
Code 6522 provided that a 10 percent rating was warranted for 
allergic or vasomotor rhinitis where there was no evidence of 
nasal polyps, but with greater than 50-percent obstruction of 
the nasal passages on both sides, or complete obstruction on 
one side.  A 30 percent rating required evidence 
demonstrating the presence of nasal polyps.  

The veterans service-connected chronic left maxillary 
sinusitis (also rated for allergic component), as of the 
February 1998 VA examination, is currently manifest by year-
round subjective complaints of headaches, purulent discharge, 
and breathing difficulties, with occasional breaks between 
symptomatic episodes, treated with decongestants, analgesics, 
allergy injections, and antibiotics, but with good air 
movement through both nares.  No speech impairment, dyspnea 
at rest or on exertion, nasal obstruction, or X-ray evidence 
of paranasal abnormality is evident on objective examination, 
and the veteran does not have a history of surgical treatment 
for her sinusitis.  During the period from 1994 to 1998, the 
veterans private and VA medical records show that she was 
treated for sinus complaints on 10 occasions between 1994 to 
1995, on two occasions between 1996 to 1997, and on 3 
occasions between 1997 to February 1998.

Applying the facts of the case to the rating criteria prior 
to the October 7, 1996 revisions, the veterans sinusitis 
would be rated as only 10 percent disabling under the 
criteria of Diagnostic Code 6513.  (Prior to October 7, 1996, 
38 C.F.R. § 4.96 did not contain Diagnostic Code 6522 for 
rating the allergic component of her sinusitis.)  The 
schedule provides a noncompensable evaluation where there is 
only X-ray manifestations and mild or occasional symptoms, a 
10 percent evaluation for moderate chronic maxillary 
sinusitis (manifested by a discharge, crusting, or scabbing 
and infrequent headaches), and a 30 percent evaluation where 
there are frequently incapacitating recurrences, severe and 
frequent headaches, and a purulent discharge or crusting 
reflecting purulence.  The evidence indicates that though the 
veteran was treated on several occasions per year for her 
sinusitis, and has reported that she has her symptoms year-
round and occasionally lost some time at work as a result, 
the frequency and severity of the attacks do not approximate 
that which would warrant a 30 percent evaluation.  A review 
of her private and VA treatment reports shows that she was 
treated for sinus complaints on 10 occasions from 1994 to 
1995, but only 2 times from 1996 to 1997, and only 3 times 
from 1997 to February 1998.  From this evidence, it appears 
that her sinus disability is improving over time as she 
required fewer visits to her physician for treatment.  
Further, the objective findings on examination tend to 
indicate that the constellation of her sinusitis symptoms 
could be interpreted to approximate the criteria for a 
noncompensable evaluation, as there is no X-ray evidence of 
parasinus abnormality.  However, the current 10 percent 
rating under the older rating schedule more than adequately 
reflects the present state of her disability as a result of 
sinusitis.  An increased rating in excess of 10 percent is 
therefore not warranted on application of the pre-October 7, 
1996 rating schedule. 

Applying the facts of the case to the rating criteria 
following the October 7, 1996 revisions, the veterans 
sinusitis would be rated as only 10 percent disabling under 
the criteria of Diagnostic Code 6513, with the criteria of 
Diagnostic Code 6522 for rating the allergic component of her 
sinusitis providing no alternate possibility for even a 
compensable evaluation.  Diagnostic Code 6513 provides for a 
noncompensable evaluation for sinusitis detected by X-ray 
only.  A 10 percent evaluation required sinusitis manifested 
by 1 or 2 incapacitating episodes per year of sinusitis 
requiring prolonged (lasting 4 to 6 weeks) antibiotic 
treatment, or; 3 to 6 non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent evaluation required 
sinusitis manifested by 3 or more incapacitating episodes per 
year of sinusitis requiring prolonged (lasting 4 to 6 weeks) 
antibiotic treatment, or; more than 6 non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting (an incapacitating 
episode of sinusitis being defined as one that requires bed 
rest and treatment by a physician).  

The objective evidence shows that the veteran received 
treatment from a physician for her sinusitis on 15 occasions 
between 1994 and February 1998, which equates to an 
approximate average of 5 treatments per year.  The findings 
of the February 1994 VA examination show that the veteran 
responded within several days to antibiotic therapy for her 
acute episodes of sinus infections.  X-ray and physical 
examination of her paranasal sinuses revealed no obstruction, 
polyps, or other abnormality.  The requirements for a 30 
percent rating (which is the next highest rating, beyond a 10 
percent evaluation, provided by the schedule) are sinusitis 
manifested by 3 or more incapacitating episodes per year, 
requiring prolonged (lasting 4 to 6 weeks) antibiotic 
treatment, or; more than 6 non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  The facts of the case do not 
show that her sinusitis is so severe as to require prolonged 
antibiotic treatment, as her symptoms are shown to have 
improved after only several days on an antibiotic regimen.  
Further, the average number of 5 treatments per year for non-
incapacitating sinusitis symptoms does not meet the requisite 
number of episodes to allow assignment of a 30 percent 
rating.  The current 10 percent rating, under the revised 
rating schedule, is a more appropriate evaluation of her 
present disability as a result of sinusitis, and therefore an 
increased rating is not warranted on application of 
Diagnostic Code 6513 of the post-October 7, 1996 rating 
schedule. 
 
Consideration had been made of the revisions of October 7, 
1996, which provide that the allergic component to the 
veterans service-connected sinusitis could be rated under 
the criteria of  38 C.F.R. § 4.96, Diagnostic Code 6522 
(1997), which was a new addition to the ratings code.  
Diagnostic Code 6522 provided that a 10 percent rating was 
warranted for allergic or vasomotor rhinitis where there was 
no evidence of nasal polyps, but with greater than 50-percent 
obstruction of the nasal passages on both sides, or complete 
obstruction on one side.  A 30 percent rating required 
evidence demonstrating the presence of nasal polyps.  
Application of the facts of this case to the provisions of 
Diagnostic Code 6522 would not permit even a 10 percent 
rating, as the evidence shows that the veteran did not have 
any nasal polyps and did not have any obstruction of either 
of her nasal passages.

Pursuant to the holding of the United States Court of 
Veterans Appeals in the case of Karnas v. Derwinski, 1 Vet. 
App 308 (1991), the Board must consider the provisions of the 
old and new ratings schedule for evaluating sinusitis and 
rate the disability using the version of the regulations 
which are most favorable to the veterans claim for a rating 
increase.  As neither the old nor the revised rating schedule 
confers a more favorable result over the other with regard to 
her claim, the Board will apply the provisions of the new, 
revised rating schedule in the interests of implementing the 
changes in the applicable regulations. 

The preponderance of the evidence is against the veterans 
claim of entitlement to an increased evaluation in excess of 
10 percent for her service-connected chronic left maxillary 
sinusitis (also diagnosed as allergic sinusitis).  As the 
evidence in this case is not approximately balanced in this, 
the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 4.3 (1997); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


(b.)  Entitlement to an increased (compensable) 
evaluation for service-connected abdominal scars.

Generally, scars may be evaluated on the basis of any 
related limitation of function of the bodily part which they 
affect.  A compensable evaluation for scars (other than burn 
scars) requires that they be poorly nourished, with repeated 
ulceration; that they be tender and painful on objective 
demonstration; or that they produce limitation of function 
of the bodily part which they affect.  38 C.F.R. § 4.118, 
Diagnostic Code 7805, 7899 (1997).  Further, it is accepted 
rating doctrine in the applicable caselaw that where 
symptomatology of a service-connected disability can be 
attributed to separate and distinct problems, each may be 
separately rated and then combined.  In the case of Esteban 
v. Brown, 6 Vet. App. 259 (1994), the veteran had injury 
residuals to his face, with scars, injury to facial muscles, 
and disfigurement, which were all rated as 10 percent 
disabling.  The Court held in this case that he was entitled 
to combine the 10 percent rating for disfigurement with an 
additional 10 percent rating for tender and painful scars, 
and a third 10 percent rating for facial muscle injury 
interfering with mastication.

In the present case, however, the evidence simply does not 
show that the veterans service-connected abdominal scars 
are productive of any of the symptomatology described in the 
aforementioned criteria.  The findings of the February 1998 
VA compensation examination show that her scars are small, 
located on a non-exposed region of her body, and are non-
disfiguring.  Further, the scars were described as painless, 
non-tender, and non-adherent, were well-healed, and 
contributed to no impairment of use of her abdominal 
muscles.  Therefore, a compensable evaluation on basis of 
her scars is not warranted.  The preponderance of the 
evidence clearly shows that a compensable evaluation cannot 
be awarded on basis of any impairment as a result of the 
service-connected abdominal scars.  Because the evidence in 
this case is not approximately balanced, the benefit-of-the-
doubt doctrine does not apply, and the veterans claim for 
an increase rating for service-connected abdominal scars 
must be denied.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 4.3 (1997); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An increased evaluation, in excess of 10 percent, for 
service-connected chronic left maxillary sinusitis is denied.

An increased (compensable) evaluation for service-connected 
abdominal scars is denied.


REMAND

The veteran is currently rated noncompensable for her 
service-connected bronchial asthma.  On remand, the RO 
performed a VA compensation examination in June 1998, which 
also included a pulmonary function test to assess the 
severity of her bronchial asthma.  However, the test report 
contained a written observation from the examining physician 
which indicated that the veteran displayed poor cooperation 
and did not appear to do as well as she was capable of 
doing during the pulmonary function test, though she was 
noted to have had a good understanding of what was required 
of her on testing. 

The report of the June 1998 VA medical examination also shows 
that the veterans chest was normal on observation and on 
percussion and palpation, with normal auscultation and no 
rales, rhonchi, or wheezing noted, and no finding of 
significant disease on chest X-ray, except for questionable 
mild changes of emphysema approximately one year earlier.  
The VA examiner diagnosed the veteran with allergic bronchial 
asthma by history, with normal examination, (pulmonary 
function test) probably not optimal as patient did not 
perform as well as possible.  An explanation or opinion as 
to why the veteran failed to perform on testing to the extent 
of her abilities, whether due to her respiratory disability 
or some other factor, was not provided by the medical 
examiner.

Based on the aforementioned examination report and the 
accompanying written observations of the VA examiner, the 
facts of the case show that there is need for further 
development of the evidence regarding the issue of 
entitlement to an increased (compensable) evaluation for 
bronchial asthma, and that such development is necessary 
before the Board may adjudicate this issue on the merits.  
Specifically, due to the indications by the VA pulmonary 
specialist that the pulmonary function test conducted in June 
1998 was not optimal, the case should be remanded to the RO 
so that another pulmonary function test may be scheduled for 
the veteran. 


Accordingly, this case is remanded for the following actions:

1.  The veteran should be asked to 
provide a list of all sources, both 
private and VA, of treatment for 
respiratory problems due to bronchial 
asthma in the time since her last VA 
examination of record in June 1998.  
Thereafter, the RO should request 
permission for release of the records of 
these treatments (where necessary), 
procure those records not already 
associated with the file, and associate 
them with the evidence, in accordance 
with the provisions of 38 C.F.R. § 3.159 
(1997).

2.  The veteran should be afforded a VA 
compensation examination to evaluate her 
service-connected bronchial asthma.  A 
pulmonary function tests, and all other 
indicated tests that the RO deems 
appropriate, should be performed.  The 
claims folder must be made available to 
the examiner for review before the 
examination. 

3.  Thereafter, the RO should take 
adjudicatory action on the veterans 
claim for an increased (compensable) 
evaluations for service-connected 
bronchial asthma.  

If the veterans claim is not resolved to her satisfaction, 
the RO should furnish her with a supplemental statement of 
the case and allow her an opportunity to respond before the 
case is returned to the Board.  Thereafter, the case should 
be returned to the Board, if in order.  The Board intimates 
no opinion as to the ultimate outcome of this case.  The 
veteran need take no further action unless otherwise 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1997), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402 (1988).  The date that appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision that you have received is your notice 
of the action taken on your appeal by the Board of Veterans 
Appeals.  Appellate rights do not attach to those issues 
addressed in the remand portion of the Boards decision, 
because a remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (1997).

- 2 -
